Citation Nr: 1117470	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1983 and from September 1990 to June 1991.

The low back claim comes to the Board of Veterans' Appeals (Board) from March 2006, January 2007, and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The right ankle claim comes to the Board from January 2007 and May 2007 rating decisions of the VA RO in Waco, Texas.  

In December 2010, the veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The issues of entitlement to service connection for low back and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for a low back disability in an unappealed October 1995 rating decision.  

2.  The Veteran filed a notice of disagreement to the denial of service connection for a low back disability, but did not perfect an appeal regarding this issue.

3.  Evidence added to the record since the October 1995 rating decision, raises a reasonable possibility of substantiating a claim for service connection for a low back disability.

4.  The RO denied service connection for a right ankle disability in an unappealed February 1992 rating decision.  

5.  Evidence added to the record since the February 1992 rating decision, raises a reasonable possibility of substantiating a claim for service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision, in which the RO denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the October 1995 rating decision, the criteria to reopen the claim for service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The February 1992 rating decision, in which the RO denied service connection for a right ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence having been submitted since the February 1992 rating decision, the criteria to reopen the claim for service connection for a right ankle disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence Criteria 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Low Back Disability

In an October 1995 rating decision, the RO denied service connection for a low back disability because current findings of low back disability were not shown to be related to in-service complaints of low back disability.  The Veteran filed a Notice of Disagreement in October 1995, and a Statement of the Case was issued in November 1995.  The Veteran did not file a timely Substantive Appeal, so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran subsequently requested that his claim be reopened in June 2005.  

The evidence of record at the time of the October 1995 rating decision included service treatment records.  Service treatment records dated in October 1990 reflect that the Veteran complained of back pain.  The evidence of record at the time of the October 1995 rating decision also included VA outpatient treatment records dated in May 1994 which reflect that the Veteran complained of back pain.  VA outpatient treatment records dated in September 1994 reflect that the Veteran was assessed with degenerative changes present involving the lumbar spine.  

The evidence received since the October 1995 decision includes private treatment records dated February 2007.  These records indicate a diagnosis of low back pain secondary to degenerative changes, and express the medical opinion that the back pain was caused by a fall in service in 1975.  Private medical records, from the same physician, dated June 2007, contain the diagnosis of spondylosis and the medical opinion that this disability is from a fall from a pole in service in 1975.  

This evidence is new, in that it was not previously submitted at the time of the October 1995 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran's current low back disability is related to service.  No such evidence was of record at the time of the prior denial, when the RO found that a low back disability was not shown to be related to in-service complaints of low back disability.  Next, because this evidence suggests a potential nexus between an in-service low back injury and a current low back disability, it is material, as it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Right Ankle Disability

In a February 1992 rating decision, the RO denied service connection for a right ankle disability because there was no definite evidence, without resorting to speculation, to show that the Veteran's right ankle disability was the same as the original condition.  The Veteran did not initiate an appeal of this decision within one year so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran subsequently requested that his claim be reopened in August 2006.  

The evidence of record at the time of the February 1992 rating decision included service treatment records.  Several service treatment records beginning in March 1975 are related to right ankle complaints.  The evidence of record at the time of the February 1992 rating decision also included treatment records from William Beumont Army Medical Center dated in May 1991 which reflect that the Veteran complained of right ankle pain.  

The evidence received since the February 1992 RO decision includes private treatment records dated February 2007.  These records indicate a diagnosis of right ankle pain secondary to degenerative change and a medical opinion that the ankle pain was caused by a fall in service in 1975.  Private treatment records, from the same physician, dated June 2007 indicate a diagnosis of sprain of ankle calcaneofibular and the opinion that this disability is from a fall in service in 1975.  

This evidence is new, in that it was not previously submitted at the time of the February 1992 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran's current right ankle disability is related to service.  No such evidence was of record at the time of the prior denial, when the RO found that there was no definite evidence, without resorting to speculation, to show that the Veteran's right ankle disability was the same as the original condition.  Next, because this evidence suggests a potential nexus between an in-service right ankle injury and a current right ankle disability, it is material, as it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the only matter decided today, to reopen the Veteran's claim, is not unfavorable to the Veteran any defect in notice cannot be prejudicial to the Veteran.  Hence, no further discussion regarding VA's duties to notify and assist need be undertaken at this time.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disability is reopened.  


REMAND

At the December 2010 Board hearing, the Veteran indicated that he was treated by Dr. L. in 2010.  It does not appear that these records have been obtained.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.   

Private treatment records from Dr. J.B.B., Jr. dated in February 2007 reflect that Dr. J.B.B., Jr. diagnosed low back pain secondary to degenerative changes, and opined that the back pain was caused by a fall in service in 1975.  In June 2007, Dr. J.B.B., Jr. diagnosed spondylosis and opined that this disability is from a fall from a pole in service in 1975.

The Veteran underwent a VA examination in October 2007.  Following physical examination, the examiner diagnosed degenerative disk disease of the lumbar spine at L5-S1 with intermittent right lower extremity radiculopathy.  The examiner opined that the degenerative disk disease of the lumbar spine at L5-S1 is less likely than not related to injury during service.  

In light of this evidence, a new VA examination to reconcile these conflicting opinions is appropriate.

Private treatment records from Dr. J.B.B., Jr. dated in February 2007 reflect that Dr. J.B.B., Jr. diagnosed right ankle pain secondary to degenerative change.  Dr. J.B.B., Jr. opined that the ankle pain was caused by a fall in service in 1975.  Private treatment records from Dr. J.B.B., Jr. dated in June 2007 reflect that Dr. J.B.B., Jr. diagnosed sprain of ankle calcaneofibular and opined that this disability is from a fall in service in 1975.  

The Veteran underwent a VA examination in October 2007.  Following physical examination, the examiner noted no chronic disability in the right ankle.  

The Board is presented with conflicting medical evidence as to whether a right ankle disability is present.  The Board believes that a VA examination and opinion as to whether a current disability is causally related to the Veteran's active duty service is appropriate.  

The record reflects that following transfer of the case to the Board, the Veteran submitted additional evidence, including VA outpatient treatment records.  The Board notes that the Veteran did not submit a waiver of RO review of the additional evidence.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for records of treatment performed by Dr. L., and attempt to secure complete clinical records of such treatment.  If any records sought are not received pursuant to the request, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from private facilities.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any current low back disability capable of diagnosis should be clearly reported.  The examiner should resolve any conflicting opinions, specifically those rendered by Dr. J.B.B., Jr. dated in 2007 and the October 2007 VA examiner.  If current low back disability is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such low back disability is causally related to the Veteran's active duty service, to include duties during active duty service.  A rationale for such opinion should be furnished.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any right ankle disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any current right ankle disability capable of diagnosis should be clearly reported.  The examiner should resolve any conflicting diagnoses, specifically those rendered by Dr. J.B.B., Jr. dated in 2007 and the October 2007 VA examiner.  If current right ankle disability is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such right ankle disability is causally related to the Veteran's active duty service, to include duties during active duty service.  A rationale for such opinion should be furnished.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Following the above, readjudicate the Veteran's claims for service connection.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


